TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00783-CV



                                 Gerald McMillan, Appellant

                                                v.

                            Little City Investments, LLC, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
      NO. D-1-GN-18-003384, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Gerald McMillan appeals the trial court’s interlocutory order expunging certain

notices of lis pendens. On December 6, 2018, appellee Little City Investments, LLC, filed a motion

to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3. McMillan has not filed a

response to the motion explaining why this Court has jurisdiction. We agree that the appeal should

be dismissed.

                Generally, an appeal may be taken only from a final judgment. Lehmann v. Har–Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001). Interlocutory orders may be appealed only if allowed by

statute. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001). The trial court has

not signed a final judgment in this case, and we find no statutory authority for an appeal of an

interlocutory order expunging notices of lis pendens. See Smith v. Schwartz, No. 02-15-00146-CV,

2015 WL 3645862, at *1 (Tex. App.—Fort Worth June 11, 2015, no pet.) (mem. op.) (dismissing
appeal for lack of jurisdiction because no statute allows appeal from interlocutory order expunging

lis pendens); Marks v. Starratt, No. 14-09-00269-CV, 2009 WL 1312180, at *1 (Tex. App.—Houston

[14th Dist.] May 7, 2009, no pet.) (mem. op.) (same).

               Accordingly, we grant the motion and dismiss the appeal for want of jurisdiction.

See Tex. R. App. P. 42.3(a), 43.2(f).



                                             __________________________________________

                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Jurisdiction

Filed: March 5, 2019




                                                2